FILED
                            NOT FOR PUBLICATION                              FEB 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-10372

               Plaintiff - Appellee,              D.C. No. 2:09-cr-00179-GEB

  v.
                                                  MEMORANDUM*
ANTHONY VASSALLO, III,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Anthony Vassallo, III, appeals from the district court’s judgment and

challenges his guilty-plea conviction and 192-month sentence for wire fraud, in

violation of 18 U.S.C. § 1343. Pursuant to Anders v. California, 386 U.S. 738

(1967), Vassallo’s counsel has filed a brief stating that there are no grounds for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief, along with a motion to withdraw as counsel of record. We have provided

Vassallo the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Vassallo has waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   13-10372